Title: Pierre Samuel Du Pont de Nemours to Thomas Jefferson, 12 June 1809
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


          Monsieur Paris 12 juin 1809.
          J’apprends que Mr Coles, dont je croyais le départ retardé pour longtems encore, montera en voiture dans une heure.
          Je n’ai donc qu’un moment pour vous exprimer toute ma reconnaissance de la Lettre qu’il m’a remise de votre part.
          Quoique je sois convaincu que Mr Madison, votre Ami et votre Elève, gouvernera dans les mêmes Principes que vous, je ne puis m’empêcher de regretter que vous n’ayiez pas  voulu conserver la Présidence quatre ans de plus. Vos raisons pour la quitter, ont êté belles. L’Etat politique du Monde en donnait de bonnes pour ne la point abandonner.
          La chose est faite.
          J’ai l’honneur de vous envoyer Sept volumes des oeuvres de Mr Turgot, que je prie Monsieur Votre Successeur de vous faire parvenir, et j’en adresse un aussi à la Societé philosophique.
          Je n’ai pu obtenir la permission de vous faire passer des merinos.
          J’aurai je l’espere le tems de vous écrire plus au long par l’officier qui releve Mr Coles, et je tiendrai ma lettre prête d’avance.
          agréez, Grand Homme, mon profond respect, et mon inviolable attachement DuPont (de nemours)
         
          Editors’ Translation
          
            Sir Paris 12 June 1809.
            I understand that Mr. Coles, whose departure I thought would be delayed for a long time still, will board the coach in an hour.
            I have therefore only a moment to express to you all my gratitude for the letter he gave me from you.
            Though I am convinced that Mr. Madison, your friend and your student, will govern according to the same principles as you have, I cannot help regretting that you did not want to retain the presidency for four more years. Your reasons for leaving it were fine. The political shape of the world gave good reasons for not abandoning it.
            The deed is done.
            
            I have the honor of sending you seven volumes of Mr. Turgot’s works, that I ask your successor to forward to you, and I am also sending one to the philosophical society.
            I was unable to obtain permission to send you the merinos.
            I hope to have time to write you at greater length through the officer who replaces Mr. Coles, and I will have my letter ready ahead of time.
            Please accept, Great Man, my profound respect, and my inviolable attachment DuPont (de nemours)
          
        